Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on December 15, 2021, has been made of record and entered.  In this amendment, claims 2 and 4-8 have been canceled, and new claims 11-14 have been added.
Claims 1, 3, and 9-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on January 24, 2022.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In each of claims 1 and 3, the phrase “ratio of the carbon source and the template source” should be amended to recite “ratio of the carbon source to the template source”.
Appropriate correction is required.

Claim Interpretation
	For claims 1 and 3, it appears that the ratio of carbon source to template source is by weight, as depicted in, for example, Example 5 of Applicants’ Specification.  The Examiner respectfully requests clarification, if this interpretation is incorrect.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (U. S. Patent No. 6,812,187; Applicants’ submitted art).
Regarding claims 1 and 3, Pak et al. teach a method for manufacturing a carbon molecular sieve with increased microporosity (“porous carbon”), wherein pores of a mesoporous molecular sieve, used as a template (“template source”), are impregnated with a mixture of a silica oligomer, a condensable or polymerizable carbon-containing compound, used as a carbon precursor (“carbon source”), and a liquid carrier, polymerizing the carbon precursor to form a carbon precursor polymer within the pores of the template, carbonizing the carbon precursor polymer via pyrolysis, and removing the template and the silica oligomer using a solution capable of dissolving silica selectively (“template removing solution”).  See col. 2, lines 48-59 of Pak et al.
Although Pak et al. do not explicitly disclose that the template is removed by immersion (i.e., by immersing the carbonized carbon precursor polymer in the solution), such a technique is deemed conventional and is not deemed to lend patentability to Applicants’ claimed method.
Further regarding claim 3, Pak et al. teach an embodiment in which the obtained carbon molecular sieve exhibits a micropore volume of 0.62 cm3/g (0.62 ml/g); see Table 1 and Example 1 of Pak et al.
Regarding claims 9, 10, 13, and 14, Pak et al. teach that the carbon molecular sieve obtained by the aforementioned method “may be used for various purposes, including a catalyst carrier, an adsorbent, a sensor, and an electrode material.”  See col. 3, lines 19-23 of Pak et al., as well as col. 9, lines 15-17.
Regarding claims 11 and 12, it is considered that because Pak et al. teach a method for producing a porous carbon that reads upon Applicants’ claimed method, as discussed above, the skilled artisan would have been motivated to reasonably expect the porous carbons produced by the prior art method to exhibit contents of CO and of CO2, measured via TPD (Temperature Programmed Desorption), comparable to that respectively recited in Applicants’ claims, absent the showing of convincing evidence to the contrary.
Pak et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding changing at least two or more of the conditions recited therein “to thereby control type, amount, or ratio of functional groups that are present on the porous carbon.”  
However, Pak et al. further teach the feasibility in there being “no particular limitations to the content of each component in the mixture, as long as the objects of the present invention are accomplished” (col. 5, lines 17-19).  From this teaching, the skilled artisan would have been motivated to select optimal amounts of mesoporous molecular sieve (“template source”) and of polymerizable carbon-containing compound, used as a carbon precursor (“carbon source”), which would read on Applicants’ recited conditions of “type of the material” (material being the carbon source and the template source) and, in turn, “ratio of the carbon source and the template source” (based on the amounts of each) that would be subject to being changed.  
Although Pak et al. is silent with respect to the type, amount, or ratio of functional groups present in the resultant carbon molecular sieve, it is considered that because Pak et al. teach a method comparable to that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the method disclosed in Pak et al. to exhibit the additional features of controlling the type, amount, or ratio of functional groups present in the carbon molecular sieve, absent the showing of convincing evidenced to the contrary.  
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Coe, 57 USPQ 136; In re Maeder et al. 143 USPQ 249.

Claims 1, 3, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (U. S. Patent Publication No. 2012/0077670, Applicants’ submitted art).
Regarding claims 1 and 3, Morishita et al. teach a method for fabricating a porous carbon, comprising preparing a mixture from template particles (“template source”), metal particles, and a flowable material containing an organic resin (“carbon source”), sintering the mixture to prepare a sintered substance, and removing the template particles from the sintered substance (paragraphs [0026] and [0027]).  
Further regarding claim 3, Morishita et al. teach that the porous carbon prepared by the aforementioned method exhibits micropores formed at positions facing mesopores (Figure 4, paragraph [0117]).  Although Morishita et al. do not explicitly teach the volume of micropores, as recited in Applicants’ claim 3, it is considered that, because Morishita et al. teach a method comparable to that instantly claimed, the skilled artisan would have been motivated to reasonably expect the porous carbon prepared by the aforementioned method to exhibit a volume of micropores comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding claims 9 and 13, Morishita et al. teach that the porous carbon can be used as a highly active electrode for a fuel cell (paragraph [0135]).
Regarding claim 12, it is considered that because Morishita et al. teach a method for producing a porous carbon that reads upon Applicants’ claimed method, as discussed above, the skilled artisan would have been motivated to reasonably expect the porous carbons produced by the prior art method to exhibit contents of CO and of CO2, measured via TPD (Temperature Programmed Desorption), comparable to that respectively recited in Applicants’ claims, absent the showing of convincing evidence to the contrary.
Morishita et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding changing at least two conditions to control the type, amount, or ratio of functional groups present in the porous carbon.  However, Morishita et al., at paragraph [0041], teach the feasibility in varying the diameter of the template particles and the type of organic resin to fabricate a porous carbon having more uniform pore diameters and greater pore capacity.  Variation of the diameter of the template particles is considered to read upon Applicants’ claim limitation “size of the template”; variation of the type of organic resin is considered to read upon Applicants’ claim limitation “type of the material”.
Therefore, because Morishita et al. teach the feasibility in varying the diameter of the template particles and the type of organic resin (two conditions that are recited in Applicants’ claims), and further teach a method comparable to that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention that the method disclosed in Morishita et al. would exhibit the features of controlling the type, amount or ratio of functional groups present in the porous carbon, absent the showing of convincing evidence to the contrary.
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Coe, 57 USPQ 136; In re Maeder et al. 143 USPQ 249.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Minami et al. (JP 2015-076125; English translation provided) teach a porous carbon exhibiting amounts of CO and CO2 “detected after discharge by temperature-programmed desorption” of 1000 µmol/g (1 mmol/g) or less (Abstract), said amounts being obtained as a result of performing graphitization of the porous carbon at temperatures of 2000°C or higher in an oxidizing atmosphere (page 5), but do not teach or suggest Applicants’ claimed method of preparing said porous carbon.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 28, 2022